 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 502 
In the House of Representatives, U. S.,

December 20, 2011
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 3630) to provide incentives for the creation of jobs, and for other purposes; providing for consideration of the resolution (H. Res. 501) expressing the sense of the House of Representatives regarding any final measure to extend the payroll tax holiday, extend Federally funded unemployment insurance benefits, or prevent decreases in reimbursement for physicians who provide care to Medicare beneficiaries; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order, without intervention of any point of order or question of consideration, to take from the Speaker's table the bill (H.R. 3630) to provide incentives for the creation of jobs, and for other purposes, with the Senate amendments thereto, and to consider in the House a motion offered by the chair of the Committee on Ways and Means or his designee that the House disagree to the Senate amendments and request a conference with the Senate thereon. The Senate amendments and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. 
2.Upon adoption of this resolution it shall be in order, without intervention of any point of order or question of consideration, to consider in the House the resolution (H. Res. 501) expressing the sense of the House of Representatives regarding any final measure to extend the payroll tax holiday, extend Federally funded unemployment insurance benefits, or prevent decreases in reimbursement for physicians who provide care to Medicare beneficiaries. The resolution shall be considered as read. All points of order against provisions in the resolution are waived. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. 
3.During consideration of a motion to instruct conferees pending their appointment to a conference on H.R. 3630, the previous question shall be considered as ordered to its adoption without intervening motion except one hour of debate under clause 7(b) of rule XXII. Such motion shall be considered as read and shall not be subject to any question of consideration. 
4.During consideration of a motion specified in the first section of this resolution or section 3 of this resolution, the chair may— 
(a)notwithstanding the operation of the previous question, postpone further consideration of the motion to such time as may be designated by the Speaker as though under clause 1(c) of rule XIX; and 
(b)postpone the question of adoption of the motion as though under clause 8 of rule XX. 
5.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of January 17, 2012. 
6.It shall be in order at any time through the calendar day of January 15, 2012, for the Speaker to entertain motions that the House suspend the rules as though under clause 1(c) of rule XV. 
 
Karen L. Haas,Clerk.
